NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        DEC 9 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARCO ANTONIO SANCHEZ LEYVA,                    Nos. 18-70913
                                                     19-71230
                Petitioner,
                                                Agency No. A090-219-765
 v.

WILLIAM P. BARR, Attorney General,              MEMORANDUM*

                Respondent.

                      On Petition for Review of Orders of the
                          Board of Immigration Appeals

                          Submitted December 2, 2020**

Before:      WALLACE, CLIFTON, and BRESS, Circuit Judges.

      Marco Antonio Sanchez Leyva, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision denying his application for

cancellation of removal (petition No. 18-70193) and the BIA’s order denying his

motions to reconsider and reopen (petition No. 19-71230). Our jurisdiction is


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
governed by 8 U.S.C. § 1252. We review for abuse of discretion the BIA’s denial

of a motion to reopen or a motion to reconsider. Mohammed v. Gonzales, 400 F.3d

785, 791 (9th Cir. 2005). We review de novo claims of due process violations in

immigration proceedings. Jiang v. Holder, 754 F.3d 733, 738 (9th Cir. 2014). In

petition No. 18-70913, we dismiss in part and deny in part the petition for review.

In petition No. 19-71230, we deny the petition for review.

      As to petition No. 18-70913, we lack jurisdiction to review the IJ’s

discretionary denial of cancellation of removal. See 8 U.S.C. § 1252(a)(2)(B)(i).

Sanchez Leyva’s contention that the IJ violated his right to due process fails. See

Lata v. INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a

due process claim). Thus, we dismiss in part and deny in part the petition for

review.

      As to petition No. 19-71230, the BIA did not abuse its discretion in denying

Sanchez Leyva’s motion to reconsider and terminate, where his contentions that

the IJ lacked jurisdiction over his proceedings are foreclosed by Karingithi v.

Whitaker, 913 F.3d 1158, 1159 (9th Cir. 2019), and Aguilar Fermin v. Barr, 958

F.3d 887, 895 (9th Cir. 2020).

      The BIA did not abuse its discretion in denying Sanchez Leyva’s motion to

reopen proceedings to reassess his eligibility for cancellation of removal, where

Sanchez Leyva did not establish that he would be entitled to a grant of relief. See


                                          2                          18-70913 & 19-71230
Najmabadi v. Holder, 597 F.3d 983, 986 (9th Cir. 2010) (the BIA may deny a

motion to reopen for “failure to establish a prima facie case for the relief sought,

failure to introduce previously unavailable, material evidence, and a determination

that even if these requirements were satisfied, the movant would not be entitled to

the discretionary grant of relief which he sought.” (internal quotation marks and

citation omitted)). Further, the BIA did not abuse its discretion in denying Sanchez

Leyva’s motion to reopen to apply for asylum and related relief, where Sanchez

Leyva did not introduce previously unavailable, material evidence. See id.

      Sanchez Leyva’s contention that the BIA’s denial of his motions violated his

right to due process fails. See Lata, 204 F.3d at 1246.

      Thus, we deny the petition for review.

      As stated in the court’s May 20, 2019 order, the temporary stay of removal

remains in place until issuance of the mandate.

      No. 18-70913: PETITION FOR REVIEW DISMISSED in part;

DENIED in part.

      No. 19-71230: PETITION FOR REVIEW DENIED.




                                          3                           18-70913 & 19-71230